DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 6, lines 2 and 3, “are used to prevent the unscrupulous infringer from unfairly taking advantage” fails to comply with 37 CFR 1.3 because it is lacking decorum and courtesy in papers filed with the office.  See MPEP 608.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 17 recites that “the interior of the configuration has the uniform cross-sectional area along a length of the configuration.”  Clear support for this limitation was not found in the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 8-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first accommodating space" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It appears – the first accommodation space – was intended.
Claim 1 recites the limitation “the second accommodating space” in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.  It appears – the second accommodation space – was intended.
Claim 1 recites “multi-blade (radiator, gill)” in line 19.  It is unclear whether “radiator” and “gill” are exemplary of the multi-blade shape or are required further 
Claim 1 recites “a fixed resistance potion of the filter container.”  It is unclear whether this refers to the cell dividing member or to a different element of the device used in the method.
Claim 4 recites “a second filter container is added.”  It is unclear whether this second filter container comprises only a container or whether it also comprises an additional cell dividing member.
Claim 17 recites the limitation "the interior of the configuration" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the interior of the configuration has a uniform cross sectional area" in lines 1-2.  It is unclear whether this refers just to the first and second accommodation spaces and the filter container or whether, and how it also includes the cell dividing members which are also located in an interior of the configuration.
2-4 and 9-17 are rejected for their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0108137 to Rigaut (“Rigaut”).
As to claim 1, Rigaut teaches a method of separating cultured cells (See abstract), which is used in a configuration comprising:
a first accommodation space (See A in at least Figs. 4A-C as edited below);
a cell suspension which is present in a liquid in the first accommodation space in a state in which a plurality of cells is connected to one another (See [0019]);
a filter container (See at least 2’ and 2’’ in a Figs. 4A-C) having a first end hermetically attached to the first accommodating space, the filter container having the same cross-sectional area as the first accommodation space (See in Figs. 4A-C the filter container is shown having the same cross sectional area as the first accommodation space) ;
a cell dividing member mounted within the filter container and having one or more through holes (See cell dividing member located upstream of 2’, between 2’ and 2”, and/or downstream of 2”; and see at least in [0019] the flowing through the dispersion member results in a suspension containing individual cells from the aggregate); and
a second accommodation space hermetically attached to the second end of the filter container, the second accommodation space having a same cross sectional area as the filter container and the first accommodation space (See B in at least Figs. 4A-C as edited below) ;
wherein the first accommodating space, the filter container and the second accommodating space are horizontally attached in order, allowing an interior of the configuration to have a uniform cross-sectional area (See in Figs. 4A-C below);
wherein a punched plate shape is used for the cell dividing member (See [0036], a punched plate shape is used); 
wherein the cell suspension horizontally flows from the first accommodation space to the second accommodation space through the filter container, such that the connection between the cells is mechanically separated while the cells collide with a fixed resistance portion of the filter container (See [0019], and [0036], and [0050] and throughout, the cells flow through the first and second accommodation spaces a they collide with the cell dividing member/dispersion device obstacles forming individual cells; where the surfaces of the cell dividing member/dispersion device form the fixed resistance portion of the filter container).
Rigaut is different in that an average diameter of the through holes of 5-300 microns is not mentioned.  However, Rigaut suggests that the size of the opening is an adjustable variable which is selected in based on the size of the cells in the aggregate to be separated (See [0036]), and therefore is considered a result effective variable which controls the effectiveness of the cell separation.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the diameter of the openings of the cell dividing member in Rigaut in order to provide for a desired level individual cell separation.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)). See also MPEP 2144.05(II)(A), it is considered prima facie obvious to optimize a result effective variable.  And see also MPEP 2144.04(IV)(A), differences in size and relative dimension are not considered patentably significant unless they case the prior art to operate differently in an unobvious way.

    PNG
    media_image1.png
    1161
    700
    media_image1.png
    Greyscale

(See Rigaut [0052]).
As to claim 3, Rigaut teaches the method of claim 1, and further the use of multiple cell dividing members is taught (See upstream of 2’, between 2’ and 2” and downstream of 2”; and see also [0035]).
As to claim 4, Rigaut teaches the method of claim 1, and although Rigaut does not mention a second filter container.  Providing an additional filter container as well as providing an addition cell dividing member in connection with the first and second accommodating spaces would be met by obvious duplication of the filter container and an accommodating space of the prior art and would result in the predictable result of additional separation.  See MPEP 2144.04(V)(B), mere duplication of parts is not patentably significant unless unexpected results are produced.
As to claims 9-12, Rigaut teaches the method of claims 1-4, and further Rigaut suggests that the filter container in a sealed container (See [0040]).  Although Rigaut does not mention that the container is adjustable capacity, Rigaut provides for a spacer seal between the device (See Fig. 1A vs. Fig 4A or Fig. 1B vs. 4B), and demonstrates that providing additional or differently sized spacer seals results in different sized filer containers (See again [0040]), thereby controlling the capacity of the chamber as well as the number of cell dividing members used in the device (See Rigaut Figs. 1A vs. Fig. 4A or Fig. 1B vs. 4B).   Accordingly, it would have been obvious to a person have been obvious to a person having ordinary skill in the art at the time of invention to include additional spacers and cell dividing members in Rigaut in order to provide for mere duplication of parts is not patentably significant unless unexpected results are produced.
Alternatively, as to claims 9-12, Rigaut teaches the method of claims 1-4, and further Rigaut suggests that the filter container in a sealed container (See [0040]).  Although Rigaut does not mention that the container is adjustable capacity, making elements found in the prior art adjustable is considered to be prima facie obvious if there were any reason to do so.  See MPEP 2144.04(V)(D).  Here making the filter container adjustable capacity would product the predictable result of accommodating different volumes and flow rates and therefore would have been obvious to a person having ordinary skill in the art for that reason.
As to claims 13-16, Rigaut teaches the method of claims 1-4, and further Rigaut provides the filter container having a tube (See internal volume of 2’ and 2”), through which the cell suspension is moved by being pressed through the pressurization of the fluid (See [0076], a peristatic pump is used to pressurize the fluid through the device). 
	As to claim 17, Rigaut teaches the method of claim 1, and further the interior of the configuration has a uniform cross sectional area along a length of the configuration (See e.g. in Figs. 4A-C).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LUCAS A STELLING/Primary Examiner, Art Unit 1773